DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 9-13, and 17-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 4/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10865626 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Remarks
This is a Corrected Notice of Allowability (NOA). The 4/27/22 NOA had a typographical error in the instructions for the examiner’s amendment for claim 18. The 4/27/22 NOA referred to claim 18 line 2; in response, this Corrected NOA refers to claim 18 line 6.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janelle O’Neill on 4/19/22.

The application has been amended as follows: 
In the Claims:
In Claim 11 lines 11-12: in the claim term, “a downward force”, the article “a” has been replaced with --the--.
In Claim 11 line 12: in the claim term, “an explosive reaction”, the article “an” has been replaced with --the--.
In Claim 17 lines 38-39: in the claim term, “a compressive force”, the article “a” has been replaced with --the--.
In Claim 18 line 6: in the claim term, “a downward force”, the article “a” has been replaced with --the--.
In Claim 19 line 14: in the claim term, “a downward force”, the article “a” has been replaced with --the--.
In Claim 20 line 11: in the claim term, “a downward force”, the article “a” has been replaced with --the--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	5/10/22